Hill, C. J.
1. In a suit on an account, in a justice’s court, where the account was verified by the affidavit of the plaintiff, and a counter-affidavit was filed by the defendant, while the justice was not authorized to enter a judgment in favor of the plaintiff on his verification of the account without other proof, yet it was harmless error to admit the affidavit of verification in evidence, where, in addition to the affidavit, other proof was submitted in support of the correctness of the account, which was sufficient for that purpose irrespective of the affidavit. Civil Code (1910), § 4730.
2. This case involves only $12. There was evidence to support the finding of the jury in the justice’s court in favor of the plaintiff, and no material error of law appears. The judgment of the superior court, overruling the certiorari, will not be disturbed.

Judgment affirmed.